In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3679
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

ALLEN YOUNG,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:17-cr-82 — Edmond E. Chang, Judge.
                     ____________________

    ARGUED FEBRUARY 26, 2020 — DECIDED APRIL 7, 2020
                ____________________

    Before WOOD, Chief Judge, and ROVNER and BARRETT, Cir-
cuit Judges.
    BARRETT, Circuit Judge. Allen Young was indicted for the
sex trafficking of four minors and the attempted sex traffick-
ing of a fifth. Three weeks before his trial was scheduled to
start, Young fired his attorney and invoked his right to repre-
sent himself. The result was predictable. The government pre-
sented compelling evidence—including the testimony of each
victim—that Young knowingly facilitated the prostitution of
2                                                   No. 18-3679

vulnerable minors and profited from their exploitation.
Young, appearing pro se, failed to mount a serious defense to
the government’s case, and the jury convicted him on all
counts. He now appeals eight issues from the trial. None of
his arguments has merit, and we affirm the judgment across
the board.
                               I.
    Between 2014 and 2016, Allen Young promoted the pros-
titution of high-school-aged minors and took a cut of the
money that they were paid for sex. He was indicted under 18
U.S.C. § 1591 for sex trafficking four minor victims—Jyanna,
Kiwana, Jackie, and Destiny—and attempting to do the same
with a fifth—Alexus. Young followed the same general pat-
tern with each victim. After meeting the victims, Young
showed them the classified ads website Backpage.com and
taught them how to post advertisements for “escort services.”
Young sometimes took revealing photos of the victims for
their ads and posted them himself from his own computer,
paying the advertising fees out of pocket. Young then facili-
tated the victims’ “calls,” or appointments, with the men who
responded to the Backpage ads. He set the hourly rates that
his victims would charge for sex; he reserved the hotels where
the sexual acts would take place; and he provided the victims
with condoms to use during sex, as well as cell phones that
they could use to contact him during their appointments. He
provided housing for one victim, Kiwana, in his basement.
Young also drove the victims to and from their calls, at least
once picking up a victim from high school to take her to a call.
Young usually took half of the money that his victims were
No. 18-3679                                                    3

paid for sex. Sometimes he personally demanded sex from
them—either in addition to or instead of the money.
    A few weeks before Young’s trial was set to begin, Young
fired his counsel and elected to represent himself. At trial, the
government presented substantial evidence of Young’s guilt.
It elicited testimony from each of the five victims, the FBI spe-
cial agent who investigated the case, and a witness who had
seen Young transport the victims. It introduced phone rec-
ords showing extensive contact between Young’s phone and
the victims’, which consistently matched the times and loca-
tions of their appointments. It put Young’s former employer
on the stand, who testified that he had fired Young after dis-
covering that Young had used the workplace to photograph
and advertise young women on Backpage. It introduced
Young’s personal notebook, which contained the email ad-
dress that he had used to post at least one of the victims’ Back-
page ads and tips on how to avoid getting caught by the po-
lice as an escort. And it furnished the jury with Young’s post-
arrest statement, during which he admitted that he knew
about Backpage and that he knew Jyanna and knew that she
was a minor.
   Young testified in his own defense, questioned by his
standby counsel. On the stand, Young admitted that he had
been trying to start an adult escort business, that he knew
some of the victims, and that he helped them by giving them
rides. He denied facilitating their prostitution and posting
their ads on Backpage, and he said that he did not know that
they were all minors.
   The jury convicted Young on all counts, and the court sen-
tenced him to 21 years’ imprisonment. Now represented by
counsel, Young appeals eight issues from trial.
4                                                    No. 18-3679

                               II.
    Young first argues that he never stood a chance at trial be-
cause the district court did not give him adequate time to pre-
pare. The court denied the motion for a continuance that
Young filed on May 3, 2018, eleven days before trial was set
to begin.
    Young’s May 3 motion for a continuance was not his first.
The court had originally scheduled the trial to begin on Janu-
ary 22, 2018. Still represented by counsel at the time, Young
moved in January 2018 for a continuance to respond to a gov-
ernment request to narrow the indictment and to address new
facts that the government had recently learned and disclosed.
The court granted that continuance and reset the trial for Feb-
ruary 20, 2018. In February, Young moved for a second con-
tinuance because his counsel had a family medical issue. The
court granted that motion and rescheduled the trial for May
14, 2018. In early April, the grand jury returned a narrowed
superseding indictment. Two weeks later, Young elected to
waive his right to counsel. The district court thoroughly ad-
vised Young about the consequences of invoking his right to
self-representation under Faretta v. California, 422 U.S. 806, 835
(1975). The court explained that proceeding pro se could re-
strict Young’s ability to conduct research and to prepare for
the trial. Young waived his right to counsel anyway. On May
3, he orally moved for a third continuance to help prepare for
the trial. The district court denied the motion and proceeded
with the May 14 schedule.
    A district court has great discretion in scheduling trials
and may adhere to a trial date unless there are strong reasons
to grant a continuance. United States v. Cosby, 924 F.3d 329, 334
No. 18-3679                                                     5

(7th Cir. 2019). To determine whether such strong reasons ex-
ist, a district court must consider several factors, including the
amount of time available for preparation, the risk of prejudice
from denying the continuance, the defendant’s role in short-
ening the effective preparation time, the complexity of the
case, the availability of discovery from the prosecution, the
likelihood that a continuance would have helped the defend-
ant, and the inconvenience to the district court. United States
v. Schwensow, 151 F.3d 650, 656 (7th Cir. 1998). We will reverse
the district court’s denial of a motion for a continuance only
for abuse of discretion and upon a showing of actual preju-
dice. Id.
    Reviewing the relevant factors, we conclude that the court
did not abuse its discretion in denying the third motion for a
continuance. Young has failed to explain what he would have
done differently with the benefit of more time. He had 15
months from the initial indictment to trial to prepare; for most
of that time, he had the help of a lawyer, and after he took
over his own defense, he had almost three weeks to get up to
speed. Id. (affirming the district court’s denial of a continu-
ance where the defendant had months with counsel to pre-
pare for trial before electing to proceed pro se). His desire for
more time arose from his own knowing and voluntary choice
to proceed pro se—a change that he initiated three weeks be-
fore a trial date that had already been pushed back twice. Cf.
United States v. Volpentesta, 727 F.3d 666, 678 (7th Cir. 2013)
(“We are particularly reluctant to find an abuse of discretion
where, as in this case, a court denies a continuance to a de-
fendant who decides to proceed pro se but then complains of
not being prepared for trial.”). Further, Young did not lack
access to the prosecution’s discovery: in detention, he was al-
lowed to review all of the prosecution’s materials except for
6                                                   No. 18-3679

certain phone records, which he was later permitted to access.
As for the complexity of Young’s case, the trial transcript re-
veals that Young had a fairly strong grasp of the relevant
facts. Young may have lacked a sophisticated understanding
of the law, but he has not explained why that was the result
of the timeline rather than his choice to proceed pro se.
   When Young elected to represent himself, he was warned
that one of the consequences would be the difficulty of pre-
paring for trial. A defendant has a right to self-representation,
but “[d]efending pro se will almost always be foolish ….”
Imani v. Pollard, 826 F.3d 939, 944 (7th Cir. 2016). Young pro-
ceeded pro se anyway, and he now faces the consequences.
The court did not abuse its discretion when it denied a third
continuance.
                              III.
    Young also argues that the district court erroneously in-
structed the jury on the interstate commerce element of the
offense. Young was indicted under 18 U.S.C. § 1591, which re-
quires that the offense occur “in or affecting interstate com-
merce.” The district court instructed the jury that this element
would be satisfied if the defendant did or knowingly caused
another to do one or more of the following actions as part of
in or in furtherance of the offense: “(1) used hotels that serve
interstate travelers; or (2) used condoms manufactured out-
side of the State of Illinois; or (3) used the Internet to place
advertisements.” Young asserts that these connections to in-
terstate commerce are too flimsy to support a conviction.
    We reject Young’s narrow theory. The statute sweeps
broadly: again, the defendant’s actions need only be “in or af-
fecting” interstate commerce. The Seventh Circuit’s pattern
No. 18-3679                                                      7

jury instructions clarify that commerce “includes, among
other things, travel, trade, transportation and communica-
tion.” PATTERN CRIMINAL JURY INSTRUCTIONS OF THE SEVENTH
CIRCUIT 470 (2012 ed., rev. 2019). An advertisement for sex
placed on the internet is plainly a communication delivered
through an interstate infrastructure. See United States v. Horne,
474 F.3d 1004, 1006 (7th Cir. 2007) (explaining that a website
“is an avenue of interstate commerce” and that the internet
“crosses state and indeed international boundaries”). Hotels
catering to interstate travelers have a close connection to in-
terstate travel. Cf. Heart of Atlanta Motel, Inc. v. United States,
379 U.S. 241, 248 (1964) (holding that the local operations of a
motel affect interstate commerce). And condoms manufac-
tured out of state affect interstate trade. See United States v.
Evans, 476 F.3d 1176, 1179–80 (11th Cir. 2007) (explaining that
condoms, along with hotels, affect interstate commerce); see
also United States v. Walls, 784 F.3d 543, 548–49 (9th Cir. 2015)
(holding that because Congress found that sex trafficking has
a substantial effect on interstate commerce in the aggregate,
each individual action need only have a de minimis effect on
interstate commerce).
    The jury instructions thus comported with the broad lan-
guage of § 1591. Other circuits have taken the same approach
to the interstate commerce element in this very statute. See,
e.g., United States v. Phea, 755 F.3d 255, 263 (5th Cir. 2014) (el-
ement satisfied by use of cell phone, out-of-state customer,
and online ads); United States v. Todd, 627 F.3d 329, 331–33 (9th
Cir. 2010) (Craigslist and newspaper ads); Evans, 476 F.3d at
1179–80 (condoms and hotels). And we have interpreted the
interstate commerce element of the Hobbs Act, another stat-
ute with a broadly defined interstate commerce element, in a
8                                                   No. 18-3679

similarly expansive way. See Horne, 474 F.3d at 1006; United
States v. Stillo, 57 F.3d 553, 558–59 (7th Cir. 1995).
    Young next argues that even if the court properly in-
structed the jury on the interstate commerce element, the evi-
dence presented at trial was insufficient to prove that element.
Young moved for a directed verdict on this basis at the district
court and now argues that it warrants a reversal of his convic-
tion. We will overturn a conviction based on insufficiency of
the evidence only if the record is “devoid of evidence from
which a reasonable jury could find guilt beyond a reasonable
doubt.” United States v. Durham, 645 F.3d 883, 892 (7th Cir.
2011).
    Young has a compelling argument with respect to two of
the three grounds on which the jury could have found the “in-
terstate commerce” element satisfied: hotels and condoms.
The government presented little to no credible evidence of the
interstate nature of the hotels that Young used or that the con-
doms that he provided to the victims were manufactured out
of state. That was unfortunate. Such information is no doubt
readily available, and the government could have averted lit-
igation on this issue by presenting it.
    Fortunately for the government, it had enough evidence
of the third ground—internet advertising—to prove the inter-
state commerce element for each count of conviction. The
court instructed the jury that they could find that the govern-
ment proved the interstate commerce element if Young used
or caused someone else to use the internet to place advertise-
ments “as part of or in furtherance of the offense.” Jyanna, Ki-
wana, Destiny, and Jackie all testified at trial that Young used
Backpage to advertise their escort services. They explained
No. 18-3679                                                  9

that sometimes Young posted their advertisements on Back-
page himself and sometimes he took photos for the website
and instructed one of the victims to post them on his behalf.
They further testified that Young sometimes paid money to
Backpage to promote their ads on the website. Their testi-
mony was supported by examples of the advertisements,
which were linked to Young’s phone number, email address,
and IP address. That evidence is sufficient for a reasonable
jury to find that Young used the internet in furtherance of his
offenses against all four victims of sex trafficking.
    With respect to Alexus, the victim of attempted sex traf-
ficking, the evidence was slightly weaker. Jyanna testified
that Young had posted an advertisement on Backpage for es-
cort services, but not for Alexus directly. Two men responded
to the Backpage ad, requesting two escorts. Jyanna persuaded
her friend Alexus to be the second, and Young picked up both
Jyanna and Alexus to take them to the call.
    Even though Young did not advertise Alexus by name or
by photograph, Jyanna’s testimony supports the jury’s find-
ing on the “interstate commerce” element with respect to
Alexus. Young’s Backpage advertisement attracted customers
seeking two escorts, and he used Alexus to fulfill their re-
quest. Based on that evidence, a reasonable jury could con-
clude that Young used the internet “as part of or in further-
ance of” his attempt to provide Alexus for sex. The record
therefore was not “devoid” of proof that Young acted in in-
terstate commerce with respect to every offense for which the
jury convicted him.
10                                                  No. 18-3679

                              IV.
    Young challenges the district court’s decision to exclude
evidence of his minor victims’ past sexual conduct. Before
trial, Young moved to introduce evidence that Jyanna, Ki-
wana, and Alexus had been engaged as prostitutes “on their
own” before they ever met him. The district court denied
Young’s motion under Federal Rule of Evidence 412. We re-
view the exclusion for abuse of discretion. United States v.
Groce, 891 F.3d 260, 266 (7th Cir. 2018).
    Evidence offered to prove that a victim engaged in other
sexual behavior is generally inadmissible in proceedings in-
volving allegations of sexual misconduct. FED. R.
EVID. 412(a)(1). The rule serves two purposes: it is meant to
protect victims against “the invasion of privacy, potential em-
barrassment and sexual stereotyping that is associated with
public disclosure of intimate sexual details” and to encourage
victims to participate in legal proceedings without fear of
those consequences. FED. R. EVID. 412 advisory committee’s
note to 1994 amendments. But the general rule has a few nar-
row textual exceptions, and Young argues that his proposed
evidence falls under one of them. A court may admit sexual-
history evidence in a criminal case if excluding the evidence
would violate the defendant’s constitutional rights. FED. R.
EVID. 412(b)(1)(C). Young argues that the exclusion violated
his Sixth Amendment right to prove his defense. The federal
sex-trafficking statute makes it a crime to knowingly or with
reckless disregard recruit, entice, harbor, transport, provide,
obtain, advertise, maintain, patronize, or solicit a minor to en-
gage in a commercial sex act. 18 U.S.C. § 1591. Young posits
that the evidence would tend to show that he lacked the mens
No. 18-3679                                                    11

rea to knowingly or with reckless disregard “coerce,” “re-
cruit,” or “harbor” the victims because he believed from their
prior sexual acts that they were “acting of their own volition.”
    The district court properly rejected this argument. Dis-
proving that he knowingly “coerced” his victims would not
have helped Young because coercion is not an element of the
federal crime of sex trafficking when the victim is a minor. Id.
§ 1591(a), (c). Nor would it have helped Young to disprove
that he knowingly “recruited” the victims to prostitution. Alt-
hough recruitment is one possible means of completing the
federal crime of sex trafficking, Young was not indicted for
recruitment. Finally, the prior sexual conduct of Young’s mi-
nor victims has no bearing whatsoever on whether Young
knowingly “harbored” any of them for prostitution—that is,
whether he knowingly provided his victims with a place to
live. Nor, for that matter, could Young argue that his victims’
prior sexual acts bore on whether he “transported,” “pro-
vided,” “obtained,” or “maintained” them—the other charges
in his indictment. See Groce, 891 F.3d at 266–67 (rejecting evi-
dence of prior prostitution as irrelevant to the present
charges); United States v. Carson, 870 F.3d 584, 593–94 (7th Cir.
2017) (same); United States v. Cephus, 684 F.3d 703, 708 (7th Cir.
2012) (same). The district court did not infringe on Young’s
constitutional rights by denying him the opportunity to pre-
sent evidence of his minor victims’ sexual history.
                               V.
   Young next argues that his personal notebook should have
been excluded from evidence as the fruit of an illegal search.
He contends that the person who consented to the search did
not have the apparent authority to do so. See Illinois v. Rodri-
guez, 497 U.S. 177, 188–89 (1990).
12                                                  No. 18-3679

    Whatever the merits of Young’s Fourth Amendment argu-
ment, he made it too late. A party moving to suppress evi-
dence must do so before trial; the court may consider an un-
timely motion only if the moving party shows good cause.
FED. R. CRIM. P. 12(b)(3)(C); 12(c)(3). Young did not file a pre-
trial suppression motion; instead, he moved to suppress the
notebook during the trial after the prosecution introduced the
evidence. Young asserts that his election to proceed pro se
during the weeks before trial amounted to good cause for his
untimeliness. But Young discussed this issue with his attor-
ney months before his decision to proceed pro se, and he was
able to file several other pretrial motions after he fired his
counsel. The district court’s conclusion that Young failed to
demonstrate good cause for his untimeliness was not an
abuse of discretion.
                              VI.
    Young presents a spate of other arguments, all of which
we reject. Young contends that the district court erroneously
instructed the jury on the definition of “reckless disregard.”
But the court’s instruction comported with our definition of
the term in Carson, 870 F.3d at 601. Young also challenges the
admission of testimony by government’s expert FBI Special
Agent Carrie Landau. The district court did not abuse its dis-
cretion by concluding that Landau’s expert testimony, which
defined key terms and explained common sex-trafficking dy-
namics, was reliable and helpful for the jury. See FED. R.
EVID. 702; Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579
(1993). Young’s motion for a new trial on the basis of sup-
posed perjury by two government witnesses, Special Agent
Dana McNeal and victim Destiny, fares no better. The district
court did not abuse its discretion when it concluded that
No. 18-3679                                                    13

McNeal had not perjured herself but rather had failed to un-
derstand Young’s convoluted cross-examination. As to Des-
tiny’s testimony, Young never raised the argument below. It
was not plain error to deny Young’s motion for a retrial not-
withstanding inconsistencies in Destiny’s testimony on a mi-
nor issue collateral to Young’s guilt. Finally, because Young
has failed to point to any errors at all in his trial, he has nec-
essarily failed to demonstrate that his trial was tainted by cu-
mulative error.
                              ***
   Young has pointed to no reversible error. On the contrary,
the record reveals that the district court ably presided over
the many challenges of this particular trial. The court’s judg-
ment is AFFIRMED.